Citation Nr: 1725990	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), generally a claim of service connection for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed.  As such, the Board has expanded the Veteran's claim for service connection for PTSD to include his diagnosed major depressive disorder.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the Veteran's record.  In November 2015 the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On February 2017 VA PTSD examination, the examiner opined that the Veteran's PTSD is at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed inservice injury, event, or illness.  However, the AOJ continued the denial of the Veteran's claim on the basis that they had not confirmed the existence of his claimed in-service stressors.

In this case, the Veteran has identified two primary in-service stressor categories.  Specifically, he has indicated that he was sent to Vietnam from Thailand on several occasions on temporary duty assignments (TDY) and experienced rocket attacks while there.  He also stated that while stationed at Korat and Don Muang Royal Thai Air Force Bases (RTAFBs), he witnessed plane, crashes, planes returning that had been damaged in combat, and planes returning with dead or injured pilots.

Pursuant to the November 2015 Board remand the AOJ contacted the Joint Services Records Research Center (JSRRC) for assistance in verifying the Veteran's claimed stressors.  JSRRC responded in August 2016 that they were unable to locate a 1969 historical report submitted by the 1965th Communication Squadron or its headquarters South East Communication Region.  JSRRC suggested that the AOJ contact the Air Force Historical Research Agency for unit histories and supporting documents of Air Force units.  In addition, JSRRC researched the casualty and historical information available in their office and was unable to locate documentation verifying an aircraft accident at Don Muang Airport resulting in casualties in 1966.  They recommended that the AOJ contact the Air Force Safety Center, where aircraft incident reports are maintained.  

The AOJ contacted the Air Force Historical Research Agency and a negative response was received from them in December 2016.  It appears the AOJ has not contacted the Air Force Safety Center for information regarding an aircraft accident at Don Muang airport.  As the record does not indicate any attempt to obtain such information from the Air Force Safety Center, a remand is necessary for VA to satisfy its duty to assist the Veteran in obtaining relevant records.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make appropriate efforts through the Air Force Safety Center, where Air Force aircraft incident reports are maintained, to verify the Veteran's claimed stressor of an aircraft accident at Don Muang Airport (Thailand) in 1966.  Any response should be documented and the Veteran should be notified of the response.

2.  Thereafter, readjudicate the claim on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) which addresses all evidence associated with the Veteran's record since the last SSOC.   The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


